                                                                           CLERKS OFFICE U.S. DIST. COURT
                                                                              AT CHARLOTTESVILLE, VA
                                                                                    FILED
                           UNITED STATES DISTRICT COURT                         12/28/2018
                           WESTERN DISTRICT OF VIRGINIA                        JULIA C. DUDLEY, CLERK
                            CHARLOTTESVILLE DIVISION                           BY: /s/ J. JONES
                                                                                  DEPUTY CLERK
                                               )
ROBERT AULL,                                   )
                                               )
              Plaintiff,                       )
      v.                                       ) Case No.:   3:18-cv-00120
                                               )
                                               )
FMS INC.,                                      )
                                               )
              Defendant.                       )
                                               )
                                               )

                                PLAINTIFF’S COMPLAINT

      Plaintiff, ROBERT AULL (“Plaintiff”), by and through his attorneys, alleges the following

against Defendant, FMS INC. (“Defendant”):

                                      INTRODUCTION

   1. Count I of Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act, 15

      U.S.C. § 1692, et seq. (“FDCPA”).

   2. Count II of Plaintiff’s Complaint is based on the Telephone Consumer Protection Act., 47

      U.S.C. § 227, et seq. (“TCPA”).

                               JURISDICTION AND VENUE

   3. This court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 15 U.S.C. § 1692k

      (FDCPA).

   4. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that such

      actions may be brought and heard before “any appropriate United States district court

      without regard to the amount in controversy.”

   5. This court has federal question jurisdiction because this case arises out of violations of

      federal law. 47 U.S.C. § 227(b); Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).


                                                1

  Case 3:18-cv-00120-GEC Document 1 Filed 12/28/18 Page 1 of 8 Pageid#: 1
6. Venue and personal jurisdiction in this District are proper because Defendant does or

   transacts business within this District, and a material portion of the events at issue occurred

   in this District.

                                        PARTIES

7. Plaintiff is a natural person residing in the Town of Culpeper, Culpeper County,

   Commonwealth of Virginia.

8. Plaintiff is a consumer as that term is defined by the FDCPA.

9. Plaintiff allegedly owes a debt as that term is defined by the FDCPA.

10. Defendant is a debt collector as that term is defined by the FDCPA.

11. Within the last year, Defendant attempted to collect a consumer debt from Plaintiff.

12. Plaintiff is, and at all times mentioned herein, a “person” as defined by 47 U.S.C. §

   153(39).

13. Defendant is, and at all times mentioned herein, a “person” as defined by 47 U.S.C. §

   153(39).

14. Defendant is an Oklahoma business corporation and debt collection agency based in the

   City of Tulsa, Tulsa County, State of Oklahoma.

15. Defendant’s business includes, but is not limited to, collecting on unpaid, outstanding

   account balances.

16. When an unpaid, outstanding account is placed with Defendant it is assigned a file number.

17. The principal purpose of Defendant’s business is the collection of debts allegedly owed to

   third parties.

18. Defendant regularly collects, or attempts to collect, debts allegedly owed to third parties.

19. During the course of its attempts to collect debts allegedly owed to third parties, Defendant



                                              2

Case 3:18-cv-00120-GEC Document 1 Filed 12/28/18 Page 2 of 8 Pageid#: 2
   sends to alleged debtors bills, statements, and/or other correspondence, via the mail and/or

   electronic mail, and initiates contact with alleged debtors via various means of

   telecommunication, such as by telephone and facsimile.

20. Defendant acted through its agents, employees, officers, members, directors, heirs,

   successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                             FACTUAL ALLEGATIONS

21. Defendant is attempting to collect a consumer debt allegedly owed by Plaintiff.

22. The alleged debt owed arises from transactions for personal, family, and household

   purposes.

23. In or around April 2018, Defendant began calling Plaintiff’s cellular telephone at 540-522-

   0881 in an attempt to collect an alleged debt.

24. Defendant calls Plaintiff’s cellular telephone from at least, 855-801-1232, which is one of

   the Defendant’s telephone numbers.

25. In or around April 2018, Plaintiff answered several calls placed by Defendant to Plaintiff.

26. During the aforementioned calls, Plaintiff told Defendant to stop calling him.

27. Despite Plaintiff’s requests that Defendant stop calling Plaintiff, Defendant continued to

   call Plaintiff’s cellular telephone unabated.

28. Defendant calls Plaintiff at an annoying and harassing rate.

29. None of the calls Defendant made to Plaintiff were for an emergency purpose.

30. All of the calls Defendants made to Plaintiff’s telephones resulted in Plaintiff incurring a

   charge for incoming calls.

31. During at least one conversation, Defendant learned that Plaintiff wanted Defendant to

   stop calling Plaintiff’s telephones.



                                             3

Case 3:18-cv-00120-GEC Document 1 Filed 12/28/18 Page 3 of 8 Pageid#: 3
32. Plaintiff has never given to Defendant prior express consent to contact Plaintiff as

   described herein.

33. Even if at one point Defendant had prior express consent to call Plaintiff’s cellular

   telephone, Plaintiff revoked this consent as described above.

34. Defendant continued to call Plaintiff’s cellular telephone after Defendant knew Plaintiff

   wanted the calls to stop.

35. Within four (4) years of Plaintiff filing this Complaint, Defendant used an ATDS to call

   Plaintiff’s cellular telephone.

36. When Plaintiff answered Defendant’s calls, he was sometimes greeted with a message

   given by an artificial or pre-recorded voice.

37. When Plaintiff answered Defendant’s calls, he was sometimes greeted with “dead air”

   whereby no person was on the other end of the line. After several seconds, an agent was

   connected to the automated call then greeted Plaintiff and sought to speak with Plaintiff in

   an attempt to collect an alleged debt.

38. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to store telephone numbers.

39. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call stored telephone numbers automatically.

40. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call stored telephone numbers without human intervention.

41. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call telephone numbers in sequential order.

42. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the



                                             4

Case 3:18-cv-00120-GEC Document 1 Filed 12/28/18 Page 4 of 8 Pageid#: 4
   capacity to call telephone numbers randomly.

43. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone selects

   telephone numbers to be called according to a protocol or strategy entered by Defendant.

44. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone

   simultaneously calls multiple recipients.

45. The dead air that the Plaintiff may have experienced on the calls that he received is

   indicative of the use of an ATDS. This “dead air” is commonplace with autodialing and/or

   predictive dialing equipment. It indicates and evidences that the algorithm(s) being used

   by Defendant’s autodialing equipment to predict when the live human agents are available

   for the next call has not been perfected and/or has not been recently refreshed or updated.

   Thus, resulting in the autodialer placing a call several seconds prior to the human agent’s

   ability to end the current call he or she is on and be ready to accept the new connected call

   that the autodialer placed, without human intervention, to Plaintiff. The dead air is

   essentially the autodialer holding the calls it placed to Plaintiff until the next available

   human agent is ready to accept them. Should the calls at issue been manually dialed by a

   live human being, there would be no such dead air as the person dialing Plaintiff’s

   telephones would have been on the other end of the call the entire time and Plaintiff would

   have been immediately greeted by said person.

46. As a result of Defendant’s alleged violations of law by placing these automated calls to

   Plaintiff’s cellular telephone without prior express consent, Defendant caused Plaintiff

   harm and/or injury such that Article III standing is satisfied in at least the following, if not

   more, ways:

         a. Invading Plaintiff’s privacy;
         b. Electronically intruding upon Plaintiff’s seclusion;


                                               5

Case 3:18-cv-00120-GEC Document 1 Filed 12/28/18 Page 5 of 8 Pageid#: 5
         c. Intrusion into Plaintiff’s use and enjoyment of his cellular telephone;
         d. Impermissibly occupying minutes, data, availability to answer another call, and
            various other intangible rights that Plaintiff has as to complete ownership and use
            of his cellular telephone; and
         a. Causing Plaintiff to expend needless time in receiving, answering, and
            attempting to dispose of Defendant’s unwanted calls.

                         COUNT I
DEFENDANT VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

47. Defendant violated the FDCPA based on the following:

       a. Defendant violated § 1692d of the FDCPA by engaging in conduct that the natural

          consequence of which was to harass, oppress, and abuse Plaintiff in connection

          with the collection of an alleged debt when Defendant inundated Plaintiff with a

          barrage of collection calls then continued to place collection calls to Plaintiff after

          Plaintiff requested Defendant stop calling him;

       b. Defendant violated § 1692d(5) of the FDCPA by causing the telephone to ring

          repeatedly or continuously with intent to annoy, abuse, or harass any person when

          Defendant inundated Plaintiff with a barrage of collection calls then continued to

          place collection calls to Plaintiff after Plaintiff requested Defendant stop calling

          him;

       c. Defendant further violated § 1692e of the FDCPA by its use of any false, deceptive,

          or misleading representation or means in connection with the collection of any debt

          when Defendant created the false impression on Plaintiff that Defendant was

          permitted to call Plaintiff with impunity despite requests by Plaintiff and his

          attorney for Defendant to stop calling Plaintiff;

       d. Defendant violated § 1692e(10) of the FDCPA by using any false representation

          or deceptive means to collect or attempt to collect any debt when Defendant created

          the false impression on Plaintiff that Defendant was permitted to call Plaintiff with

                                             6

Case 3:18-cv-00120-GEC Document 1 Filed 12/28/18 Page 6 of 8 Pageid#: 6
              impunity despite requests by Plaintiff and his attorney for Defendant to stop calling

              Plaintiff;

          e. Defendant violated § 1692g(b) of the FDCPA by engaging in collection activities

              and communication that overshadowed or was inconsistent with the disclosure of

              the consumer’s right to dispute the debt when Defendant continued to relentlessly

              pursue Plaintiff in an attempt to collect the alleged debt after Plaintiff requested

              that Defendant stop calling him; and

          f. Defendant violated § 1692f of the FDCPA by its use of unfair or unconscionable

              means to collect or attempt to collect any debt, when Defendant engaged in all of

              the foregoing misconduct.

       WHEREFORE, Plaintiff, ROBERT AULL, respectfully requests judgment be entered

against Defendant, FMS INC., for the following:

   48. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act, 15

       U.S.C. § 1692k;

   49. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices Act,

       15 U.S.C. § 1692k; and

   50. Any other relief that this Honorable Court deems appropriate.

                            COUNT II:
   DEFENDANT VIOLATED THE TELEPHONE CONSUMER PROTECTION ACT

   51. Defendant’s conduct violated the TCPA by:

          a. Placing non-emergency telephone calls to Plaintiff’s cellular telephone using an

              automatic telephone dialing system and/or pre-recorded or artificial voice in

              violation of 47 U.S.C. § 227 (b)(1)(A)(iii).




                                                7

   Case 3:18-cv-00120-GEC Document 1 Filed 12/28/18 Page 7 of 8 Pageid#: 7
       WHEREFORE, Plaintiff, ROBERT AULL, respectfully requests judgment be entered

against Defendant, FMS INC. for the following:

   52. As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1), Plaintiff is entitled

       to and requests $500 in statutory damages, for each and every violation, pursuant to 47

       U.S.C. § 227(b)(3)(B).

   53. As a result of Defendant’s willful and/or knowing violations of 47 U.S.C. § 227(b)(1),

       Plaintiff is entitled to and requests treble damages, as provided by statute, up to $1,500, for

       each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C.

       § 227(b)(3)(C).

   54. Plaintiff is entitled to and seeks injunctive relief prohibiting such conduct in the future.

   55. Any other relief that this Honorable Court deems appropriate.

DATED: December 28, 2018

                                                      RESPECTFULLY SUBMITTED,



                                              By:_/s/ Richard W. Ferris________________
                                                     Richard W. Ferris, Esq.
                                                     Virginia bar number 31812
                                                     Ferris Winder, PLLC͒
                                                     530 East Main St. Suite 300
                                                     Richmond, VA 23219
                                                     Phone: (804) 767-1800
                                                     Fax: (888) 251-6228
                                                     rwferris@ferriswinder.com
                                                     Attorney for Plaintiff, ROBERT AULL




                                                  8

   Case 3:18-cv-00120-GEC Document 1 Filed 12/28/18 Page 8 of 8 Pageid#: 8
